Honorable Jerry E. Hinshaw State Representative Route 4, Box 444-A Springdale, AR  72764
Re:  Ark. Stat. Ann. 19-1031, et seq.
Dear Mr. Hinshaw:
In your letter of October 21, 1985, you asked whether the above acts pertaining only to elected City Clerks under the Mayor Council form of government, or if they also apply to appointed City Clerks in City Manager and City Administrator cities.
"All municipal corporations having over two thousand five hundred inhabitants (2,500) shall be deemed cities of the first class" Ark. Stat. Ann. 19-202.  Both a City Administrator form of government (Ark. Stat. Ann. 19-801) and a City Manager form of government (Ark. Stat. Ann. 19-701) would by definition also be a city of the first class.  It would appear, then, that the language of Ark. Stat. Ann. 19-1031 which states that, "Any city clerk . . . in a city of the first class . . .," would mean that this statute (19-1031) applies to City Administration and City Manager forms of government, as well as the Mayor-Council form of government.
As to your second question regarding the effect a separate city retirement system has on Ark. Stat. Ann. 19-1031, our research turned up no authority on the issue.
The foregoing opinion which I hereby approve was prepared by Assistant Attorney General Rodney Parham.
Yours truly,
Steve Clark Attorney General
SC:RP:lm